       Case 2:19-cr-00147-MCE Document 27 Filed 08/12/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                             )    Case No. 2:19-CR-147-MCE
                                                           )
12                         Plaintiff,                      )    STIPULATION AND ORDER TO
                                                           )    CONTINUE STATUS CONFERENCE AND
13   vs.                                                   )    EXCLUDE TIME
                                                           )
14   WILLIAM DAN POWELL,                                   )    Date: August 13, 2020
                                                           )    Time: 10:00 A.M.
15                        Defendant.                       )    Judge: Hon. Morrison C. England, Jr.
                                                           )
16                                                         )

17           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through Mira Chernick, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defenders Christina Sinha
20   and Lexi Negin, counsel for Defendant William Dan Powell, that the status conference currently
21   set for August 13, 2020 may be continued to October 8, 2020 at 10:00 a.m.
22           Voluminous digital discovery has been made available to defense counsel for viewing at
23   the FBI’s local office. Defense counsel has retained a forensic examiner to review this evidence.
24   The defense team requires additional time to review and analyze the discovery, as well as for
25   general defense preparation. The parties therefore request that time be excluded between August
26   13, 2020 and October 8, 2020 (inclusive) under the Speedy Trial Act pursuant to Title 18, United
27   States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a continuance
28

      Stipulation and Order to Continue Status Conference and    -1-           United States v. Powell, 2:19-cr-147-MCE
      Exclude Time.
       Case 2:19-cr-00147-MCE Document 27 Filed 08/12/20 Page 2 of 3


 1   granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

 2   justice served by taking such action outweigh the best interest of the public and the defendant in

 3   a speedy trial. The parties agree that the ends of justice outweigh the best interests of the public
 4   and the defendant in a speedy trial and respectfully request the Court so to find.
 5
                                                                Respectfully submitted,
 6
                                                                HEATHER E. WILLIAMS
 7                                                              Federal Defender
 8
     Date: August 11, 2020                                      /s/ Christina Sinha
 9                                                              CHRISTINA SINHA
                                                                Assistant Federal Defender
10                                                              Attorneys for Defendant
                                                                WILLIAM DAN POWELL
11
12
13   Date: August 11, 2020                                      MCGREGOR W. SCOTT
                                                                United States Attorney
14
                                                                /s/ Mira Chernick
15                                                              MIRA CHERNICK
                                                                Assistant United States Attorney
16                                                              Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference and     -2-           United States v. Powell, 2:19-cr-147-MCE
      Exclude Time.
       Case 2:19-cr-00147-MCE Document 27 Filed 08/12/20 Page 3 of 3


 1                                                         ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4           IT IS SO ORDERED.
 5   Dated: August 12, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference and   -3-   United States v. Powell, 2:19-cr-147-MCE
      Exclude Time.
